Exhibit 10.2

AGREEMENT FOR PURCHASE AND SALE OF STOCK

          This Agreement for Purchase of Stock (“Agreement”) is made and deemed
effective as of September 26, 2008, by and between Tech Power, Inc. (referred to
as “Seller”), on one side, and Matthew J. Marcus or his assigns, successors
and/or nominees (referred to as “Purchaser”), on the other side, with reference
to the herein recitals, terms and conditions.

RECITALS

          A. Seller’s representative is a shareholder of record and current
Chairman and CEO of Tech Power, Inc. a Nevada Corporation (the “Corporation”);

          B. Purchaser desires to purchase and Seller desire to sell or cause to
be sold a certain number of common shares of the Corporation’s stock as
identified in Exhibit “A” (the “Stock”) upon the terms and subject to the
conditions hereinafter set forth;

          C. Purchaser further desires to be retained by the Corporation as
Chairman of the board of directors and Chief Executive Officer in conjunction
with consummation of the transaction contemplated by this Agreement;

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained in this Agreement, it is hereby agreed as follows:

AGREEMENT

          1.0 Purchase and Sale; Closing.

          1.1 Purchases and Sale of Corporation’s Common Stock.

          Subject to the terms and conditions hereinafter set forth, at the
closing of the transaction (defined below) contemplated hereby, Seller shall
collectively sell, convey and transfer, or cause to be sold, conveyed or
transferred, the Stock and deliver to Purchaser certificates representing the
Stock, and the Purchaser shall purchase from the Seller the Stock in
consideration of the purchase price set forth in Section 2, below. The
certificates representing the Stock shall be duly endorsed for transfer or
accompanied by appropriate stock transfer powers duly executed in blank, in
either case with signatures guaranteed in the customary fashion, and shall have
all the necessary documentary transfer tax stamps affixed thereto at Sellers’
sole expense.

          1.2 Procedure for Closing.

          The closing of the transaction contemplated by this Agreement shall be
held on September 26, 2008 at 1:00 p.m. EST, or such other place, date and time
as the parties hereto may otherwise agree (such date to be referred to in this
Agreement as the “Closing Date”).

          1.3 Deliveries by Sellers.

          On the Closing Date, Sellers shall deliver to Purchaser the following:

 

 

 

 

A.

Those certificates evidencing the Stock as set forth in Section 3.2, below; and

 

 

B.

Executed resignation of Mitchell S. Marcus; and

 

 

C.

Executed Employment agreement for Matthew J. Marcus


--------------------------------------------------------------------------------



          1.4 Deliveries by Buyers.

          On the Closing Date, Purchaser shall deliver to Seller, in accordance
with the allocations set forth in Exhibit “A” hereto, checks or wire transfers
totaling $400,000 as full consideration of the contemplated purchase of
40,000,000 (FORTY MILLION) shares of the seller’s common stock.

          2.0 Amount and Payment of Purchase Price.

          The full purchase price of the Stock shall be $400,000 in accordance
with the allocation set forth in Exhibit “A” attached and incorporated herein,
all in the aggregate sum of Four-Hundred Thousand ($400,000) Dollars and 00/100.

          3.0 Sellers’ Representations and Warranties.

          Seller hereby warrants and represent as follows:

          3.1. Validity of Agreement.

          This Agreement has been duly executed and delivered by Seller and is a
legal, valid and binding obligation upon Seller, enforceable in accordance with
its terms, except as may be limited by the laws of bankruptcy or equity.

          3.2 Title to Shares.

          The forty million shares of Stock are free and clear of all liens,
security interests, charges or other encumbrances, except as otherwise disclosed
in writing by Seller. Seller is not party to any agreement, written or oral,
creating rights in respect to the Stock in any third person or relating to the
voting of the Stock. There are no existing warrants, options, stock purchase
agreements, stock transfer restriction agreements, redemption agreements, calls
or rights to subscribe of any character relating to the Stock, nor are there any
securities convertible into such stock.

          3.3 Voluntary and Intelligent Execution.

          Seller has entered into the transaction contemplated by this Agreement
at Sellers’ own free will and without any fraud or coercion of any kind. Seller
has not relied on any representations not contained in this Agreement. Seller
has had the opportunity to seek the advice of competent and independent legal
counsel with respect thereto and undertaken such investigation into the relevant
facts as Seller deemed necessary and appropriate.

          3.4 Authority Relative to this Agreement.

          Except as otherwise stated herein, Seller has full power and authority
to execute this Agreement and carry out the transaction contemplated by it and
no further action is necessary by Seller to make this Agreement valid and
binding upon Seller and enforceable against him, individually or jointly, in
accordance with the terms hereof, or to carry out the actions contemplated
hereby. The execution, delivery and performance of this Agreement by Seller will
not:

                    A. Constitute a breach or a violation of the Corporation’s
Certificate of Incorporation, By-Laws, or of any law, agreement, indenture, deed
of trust, mortgage, loan agreement or other instrument to which any of them are
a party, or by which it is bound;

--------------------------------------------------------------------------------



                    B. Constitute a violation of any order, judgment or decree
to which any of them are a party or by which its assets or properties are bound
or affected; or

                    C. Result in the creation of any lien, charge or encumbrance
upon any of their assets or properties, except as stated herein.

          3.5 Seller’s Liability Representation.

          Seller hereby represents that Schedule “C” contains the full list of
outstanding liabilities of the Company as of the Closing Date and hereby
indemnifies the Purchaser for any and all amounts in excess of those described
on Schedule “C”.

          3.6 Audit Representation.

          To the best of Seller’s belief and knowledge, the Corporation’s books
are “Auditable” for the fiscal year ended 2007. Further the Seller guarantee’s
that he will deliver complete audited financial results for the fiscal year
ended December 31, 2007 and through 2nd quarter ended June 30, 2008 at his full
expenses by October 26, 2008. Further, at closing, the seller will deliver to
the Purchaser the Corporate book, including copies of all of the Corporation’s
executed board resolutions and approved contracts. In addition the Seller
pledges full cooperation with the Purchaser in completing the aforementioned
transaction.

          4.0 Release and Waiver.

          For the consideration and mutual promises herein contained, the
Seller, on behalf of himself and for all of its officers, directors, trustees,
shareholders, heirs, executors, administrators, attorneys, consultants,
successors and assigns, principals, agents, servants, employees,
representatives, and each of them, hereby forever release and discharge
Purchaser and the Corporation and their companies, officers, directors,
trustees, shareholders, heirs, executors, administrators, attorneys,
consultants, successors and assigns, partners, principals, agents, servants,
employees, representatives, and each of them, from any and all actions, causes
of action, judgments, liens, promises, agreements, contracts, obligations,
Transactions, indebtedness, costs, damages, losses, lawsuits, arbitrations,
appeals, claims, liabilities, indemnifications, debts, restrictive covenants,
demands, attorney’s fees or expenses of any nature whatsoever, except as
expressly set forth in this Agreement, and rights of any kind or character,
known or unknown or speculative, arising out of, based upon, or relating to any
claim, whether known or unknown, concerning in any manner Purchaser or the
Corporation.

          5.0 Indemnification.

          5.1 Definition.

          As used in this provision, “Damages” means all claims, damages,
liabilities, losses, judgments, settlements, and expenses, including, without
limitation, all reasonable fees and disbursements of counsel incident to the
investigation or defense of any claim or proceeding or threatened claim or
proceeding.

          5.2 Terms of Indemnification.

          Seller agrees to jointly and severally indemnify, defend and hold
harmless Purchaser from all Damages (i) proximately caused by the fault or
negligence of Seller, its officers, employees or agents; (ii) which relate in
any manner to the terms and obligations of this Agreement; (iii) which relate to
any other failure by Seller to comply with any terms of this Agreement; (iv)
which relate to any failure by Seller to comply with applicable laws and/or
regulations in accordance with this Agreement; (v) resulting from any breach of
any representation, warranty, covenant or promise made by Seller in this
Agreement; and/or (vi) resulting from any and all federal, state or local tax
liabilities of Seller that in any manner impact Purchaser.

--------------------------------------------------------------------------------



          5.3 Notice of Claim.

          Seller shall promptly notify Purchaser in writing of any claim
asserted by a third person that might give rise to any indemnity obligation
hereunder. Failure of Seller to promptly give such notice shall not relieve that
individual of his indemnification obligations under this Agreement. Together
with or following such notice, Seller shall deliver to Purchaser copies of all
Notices and documents received by such party relating to the asserted claim
(including court papers).

          6.0 Expenses.

          Each of the parties hereto shall pay its own expense in connection
with this Agreement and the transactions contemplated hereby, including the fees
and expenses of its counsel and its certified public accountants and other
experts.

          7.0 Conditions Precedent.

          7.1 Purchaser’s obligations under this Agreement are expressly
conditioned upon, among other requirements stated herein, (i) the negotiation
and execution of an executive employment agreement between the Corporation and
Purchaser’s representative, (ii) effective resignation of all present board
members and officers of the Corporation, and (iii) the election of Purchaser’s
representative as the CEO of the Corporation. Seller acknowledges and
understands that the Corporation intends to retain and employ Purchaser’s
representative as an officer and/or director of the Corporation. Seller further
acknowledges and hereby waives any conflict of interest by virtue of the
intended employment of Purchaser’s representative by the Corporation.

          7.2 In the event that Purchaser, Corporation or any third party fails
to execute any of the above referenced agreements for any reason, then any
deposits made by Purchaser to Seller, either individually or collectively,
towards purchase of the Stock shall be immediately refunded by Seller and
Purchaser’s obligations under this Agreement shall be fully extinguished.
Further, in such event, all items delivered by Seller shall be returned to same,
including the Stock.

          8.0 Miscellaneous.

          8.1 Waivers.

          No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party shall be deemed to constitute a
waiver by the party taking such action or compliance with any representation,
warranty, covenant or agreement contained herein, therein and in any documents
delivered in connection herewith or therewith. The waiver by any party hereto of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any subsequent breach.

          8.2 Notices.

          All notices, requests, demands and other communications, which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered or mailed, first class mail, postage
prepaid:

 

 

 

 

To Seller:

Mitchell S. Marcus

 

 

21356 Nordhoff Street, Suite 106

 

 

Chatsworth, CA 91311

 

 

818-882-8987


--------------------------------------------------------------------------------



 

 

 

 

To Purchaser:

Matthew J. Marcus

 

 

18031 Irvine Blvd., Suite 101

 

 

Tustin, CA 92780

 

 

714-832-5386 office

          Or to such other address as such party shall have specified by notice
in writing to the other party.

          8.3 Merger and Integration.

          This Agreement contains the entire understanding of the parties. There
are no representations, covenants or understandings other than those, either
express, implied or referred to herein. Each party acknowledges that there are
no conditions to this Agreement other than those expressed or referred to
herein. Each party further acknowledges that no other party or any agent or
attorney of any other party has made any promise, representation or warranty
whatsoever, express or implied or statutory, not contained or referred to
herein, concerning the subject matter hereof, to induce him to execute this
Agreement, and he acknowledges that he has not executed this Agreement in
reliance on any such promise, representation or warranty not specifically
contained or referred to herein.

          8.4 Sections and Other Headings.

          The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

          8.5 Governing Law.

          This Agreement, and all transactions contemplated hereby, shall be
governed by, construed and enforced in accordance with the laws of the State of
Nevada. The parties herein submit to personal jurisdiction and venue of a court
of subject matter jurisdiction, which is appropriate for Irvine, California.

          8.6 Attorney’s Fees and Court Costs.

          In the event that litigation results from or arises out of this
Agreement or the performance thereof, the parties agree to reimburse the
prevailing party’s reasonable attorney’s fees, court costs, and all other
expenses, whether or not taxable by the court as costs, in addition to any other
relief to which, the prevailing party may be entitled.

          8.8 Contractual Procedures.

          Unless specifically disallowed by law, should litigation arise
hereunder, service of process therefore, may be obtained through certified mail,
return receipt requested; the parties hereto waiving any and all rights they may
have to object to the method by which service was perfected.

          8.9 Partial Invalidity.

          If any provision in this Agreement is held by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
will nevertheless continue in full force without being impaired or invalidated
in any way.

          8.10 Survival of Representations and Warranties.

          The representations and warranties of the parties including
indemnification obligations contained herein shall survive following the Closing
Date.

          8.11 Further Assurances.

          The parties agree to take all further actions, including execution of
documents, which are reasonably necessary to effectuate the transaction
contemplated by this Agreement.

--------------------------------------------------------------------------------



          8.12 Binding on Successors.

          This Agreement and covenants and conditions herein contained shall
apply to, be binding upon and inure to the benefit of the respective heirs,
administrators, executors, legal representatives, assignees, successors and
agents of the parties hereto.

          8.13 Specific Performance.

          The parties agree that remedies, at least for any breach or threat of
breach of this Agreement, may be inadequate and that, in the event of any such
breach or threat of breach, the non-breaching party will be entitled, in
addition to all other rights and remedies otherwise available at law or in
equity, to the equitable remedy of injunctive relief to enforce the provisions
of this Agreement.

          8.14 Joint Preparation.

          This Agreement is to be deemed to have been jointly prepared by the
parties hereto and any uncertainty and ambiguity existing herein shall not be
interpreted against any party hereto, but according to the application of the
rules of interpretation of contracts, if any such uncertainty or ambiguity
exists.

          8.15 Counterparts.

          This Agreement can be executed in one or more counterparts and the
counterparts signed in the aggregate shall constitute a single, original
instrument. A facsimile/photocopy of this Agreement may be used in lieu of the
original for all purposes.

          IN WITNESS WHEREOF, the parties have executed this Agreement
(consisting of 6 pages including Exhibit “A”) so that it is deemed effective as
of the day and year first written above.

 

 

 

 

 

SELLER:

 

PURCHASER:

Tech Power, Inc.

 

Matthew J. Marcus

 

 

 

By:

/s/ Mitchell S. Marcus

 

By:

/s/ Matthew J. Marcus

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Mitchell S. Marcus, CEO

 

Matthew J. Marcus

Dated: September 26, 2008

 

Dated: September 26, 2008


--------------------------------------------------------------------------------



EXHIBIT “A”

SELLERS’ ALLOCATION OF SHARES/PURCHASE PRICE

SHARES TO BE DELIVERED:

 

 

SHAREHOLDER

COMMON SHARES

Matthew J. Marcus

40,000,000

Total

40,000,000

 

 

CASH DISBURSEMENT

 

 

 

Tech Power, Inc.

$400,000 (to be applied to an existing debt obligation of the Company)


--------------------------------------------------------------------------------